Citation Nr: 1713693	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  12-32 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an increased disability rating (or evaluation) in excess of 10 percent for right knee degenerative joint disease (right knee DJD) (previously rated as chondromalacia).

3.  Entitlement to an increased disability rating in excess of 10 percent for left knee degenerative joint disease (left knee DJD) (previously rated as chondromalacia).

4.  Entitlement to an initial disability rating (or evaluation) in excess of 10 percent for left knee instability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from May 1974 to May 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

In a January 2013 rating decision, the RO granted a temporary total rating (100 percent) based on the need for convalescence following a surgical procedure.  As such, the appeal of the increased disability rating for the service-connected right knee DJD will not include the period from May 17, 2012 to July 1, 2012 because the Veteran is already in receipt of a 100 percent rating for that period.  See also AB v. Brown, 6 Vet. App. 35 (1993) (a veteran will generally be presumed to be seeking the highest rating available, and it follows that a partial grant of an increased rating does not terminate an appeal).

In October 2016, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ).  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion of the AOJ's compliance with the October 2016 Board Remand is included in the Duties to Notify and Assist section below.



FINDINGS OF FACT

1.  The Veteran was exposed to loud noise (acoustic trauma) while in service.

2.  The Veteran has a current disability of tinnitus.

3.  The Veteran's current tinnitus is etiologically related to exposure to acoustic trauma during service.

4.  For the entire increased rating period, the right and left knee DJD have resulted in painful, noncompensable limitation of motion of the right and left knees.

5.  For the entire increased rating period, the right and left knee DJD have not manifested in recurrent subluxation, flexion limited to 45 degrees or less, extension limited to 10 degrees or greater, malunion or non-union of the tibia and fibula, favorable or unfavorable ankylosis, or genu recurvatum with weakness or genu recurvatum; the right knee DJD has not manifested objective lateral instability.

6.  The episodes of "locking" of the knees, effusion into the knee joints, removal of semilunar cartilage (meniscectomy) of the right knee, and subjective instability of the right knee are attributed to the non-service-connected right and left semilunar cartilage (meniscus) tear.

7.  For the entire initial rating period on appeal from November 1, 2010, the symptomatology of the service-connected left knee instability has not manifested as moderate or severe instability.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326 (2016).
2.  For the entire increased rating period on appeal, the criteria for a disability rating in excess of 10 percent each for the service-connected left and right knee DJD have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5256, 5258-5263 (2016).

3.  For the entire initial rating period on appeal from November 1, 2010, the criteria for an initial disability rating in excess of 10 percent for instability of the left knee have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's appeals decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In this regard, in the October 2016 Board Remand, the AOJ was instructed to obtain the Veteran's current VA treatment records and to afford the Veteran a new VA examination to assist in determining the nature and severity of the service-connected right knee DJD, left knee DJD, and left knee instability.  Current VA treatment records are associated with the electronic file and the Veteran underwent a VA examination of the knees in December 2016.  The December 2016 VA examination report was written after an interview with the Veteran and contains specific findings regarding the extent of the Veteran's bilateral knee disabilities at the time of the examination; as such, the December 2016 VA examination, taken together with the September 2010 and August 2013 VA examinations, is adequate for VA purposes.  See Stegall, 11 Vet. App. at 268; see also Correia v. McDonald, 28 Vet. App. 158, 170 (2016).  Accordingly, the Board finds that there is no duty to provide an additional examination or medical opinion regarding the appeal for higher ratings for right knee DJD, left knee DJD, and left knee instability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The appeal of service connection for tinnitus has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome in this decision that represents a full grant of the issue on appeal, i.e., service connection for tinnitus, further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection for Tinnitus

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In this case, tinnitus is a "chronic disease" listed under 38 C.F.R. § 3.309(a).  In this regard, where, as here, there is evidence of acoustic trauma, tinnitus is considered a "chronic disease."  See Fountain v. McDonald, 27 Vet. App. 258 (2015) (holding that, where there is evidence of acoustic trauma, the presumptive provisions of 38 C.F.R. § 3.309(a) include tinnitus as an organic disease of the nervous system).  For this reason, the presumptive service connection provisions under 38 C.F.R. § 3.303 (b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to the issue of service connection for tinnitus.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  
Regardless, as the Board is granting service connection based on direct service connection (adjudicated below), the additional theory of presumptive service connection for a chronic disease (tinnitus) is rendered moot because there remain no questions of law or fact as to the fully granted issue; therefore, the presumptive service connection theory will not be further discussed.  See 38 U.S.C.A. § 7104 (West 2002) (stating that the Board decides questions of law or fact).  

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau at 1372).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The United States Court of Appeals for Veterans Claims (Court) has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In this case, the Veteran contends that he currently has tinnitus as a result of in-service noise exposure.  After a review of all the evidence, the Board first finds that the Veteran sustained acoustic trauma (i.e., sustained a bilateral ear injury) during active service.  Because exposure to loud noise is credible and consistent with the places, types, and circumstances of the Veteran's service and military occupational specialty as a material facilities specialist, to include an aerospace ground equipment repairman (see DD Form 214), the account of exposure to loud noise (i.e., acoustic trauma) during service is deemed credible and of significant probative value.  38 U.S.C.A. § 1154(a) (West 2014).

The Board next finds that the Veteran has a current tinnitus disability.  During both the September 2010 and December 2016 VA audiology examinations, the Veteran reported having tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  

The Board finds that the evidence is in relative equipoise on the question of whether the current tinnitus is related to exposure to acoustic trauma during service.  The Veteran underwent a VA audiology examination in September 2010.  The VA examiner opined that the Veteran's tinnitus is less likely as not caused by, or the result of, in-service acoustic trauma.  The VA examiner's opinion was based, at least in part, on the rationale that service treatment records were absent for hearing loss and tinnitus, appearing to base the opinion only on an absence of immediate, military-related, noise-induced hearing pathology during service.  Given the above finding of an in-service event of loud noise exposure during service, and no other basis for the opinion other than absence of a tinnitus disability during service, the Board finds the September 2010 VA examiner's medical opinion to be inadequate.

Pursuant to the October 2016 Board Remand, the Veteran was afforded another VA audiology examination in December 2016.  The VA examiner noted the Veteran's exposure to noise from aircraft, machinery, and small arms fire, and considered the high probability of hazardous noise exposure during service.  Given this noise exposure during service, the VA examiner opined that it is at least as likely as not that the type and amount of noise the Veteran experienced during military service was sufficient to cause the Veteran's tinnitus.  In contrast to the September 2010 VA examiner's opinion, the opinion provided by the VA examiner in December 2016 is competent and probative medical evidence because it is factually accurate, as it appears the December 2016 VA examiner had knowledge of the relevant evidence in this case, relied on accurate facts (including as reported to him by the Veteran), and gave a fully articulated opinion with an adequate, albeit brief, rationale for the conclusion based on medical principles. 

There is no other competent opinion regarding the etiology of the tinnitus.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the current tinnitus is etiologically related to the acoustic trauma experienced in service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As service connection is being granted on a direct basis, there is no need to discuss service connection on a presumptive basis, or any other theory, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C.A. § 7104 (West 2014).

Disability Rating Criteria

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski,
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.
When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  Here, as to the issue of a higher initial rating for left knee instability, the Board will evaluate the issue as an appeal for a higher evaluation of the original award.  In such cases, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Id.

Similarly, as to the appeal of increased ratings for left and right knee DJD, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2016).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2016).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

The Board has reviewed all the evidence in the Veteran's electronic file (to include on Virtual VA and VBMS), with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the issues on appeal.
Diagnostic Code 5010 provides that arthritis due to trauma is to be rated as degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a.  VA General Counsel has interpreted that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003, or limitation of motion codes (Diagnostic Codes 5260, 5261), and 5257.  See VAOPGCPREC 23-97.  VA General Counsel has also interpreted that, when X-ray findings of arthritis are present and a veteran's knee disability is rated under Diagnostic Code 5257, the veteran would be entitled to a separate compensable rating under Diagnostic Code 5003 if the arthritis results in limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.  Furthermore, to warrant a separate rating from Diagnostic Code 5257, for arthritis based on X-ray findings and limited motion under Diagnostic Code 5260 or 5261, the limited motion need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings of arthritis and painful motion under 38 C.F.R. § 4.59.  

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involve.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints, affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  A 20 percent rating is assigned under Diagnostic Code 5003 for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 more minor joints, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a.

The appropriate diagnostic codes for rating limitation of motion of the right and left knees are Diagnostic Codes 5260 and 5261.  38 C.F.R. § 4.71a.  Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  In VAOPGCPREC 9-2004, VA General Counsel  interpreted that, when considering Diagnostic Codes 5260 and 5261 together with 38 C.F.R. § 4.71, a veteran may receive a rating for limitation in flexion only, limitation of extension only, or, if the 10 percent criteria are met for both limitations of flexion and extension, separate ratings for limitations in both flexion and extension under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension).

Under Diagnostic Code 5260, limitation of knee flexion is rated 30 percent disabling where flexion is limited to 15 degrees; 20 percent disabling where flexion is limited to 30 degrees; 10 percent disabling where flexion is limited to 45 degrees; and noncompensable where flexion is limited to 60 degrees.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5261, limitation of knee extension is rated 50 percent disabling where extension is limited to 45 degrees; 40 percent disabling where extension is limited to 30 degrees; 30 percent disabling where extension is limited to 20 degrees; 20 percent disabling where extension is limited to 15 degrees; 
10 percent disabling where extension is limited to 10 degrees; and noncompensable where extension is limited to 5 degrees.  Id.

Under Diagnostic Code 5256, ankylosis of the knee that is in the favorable angle in full extension, or is in slight flexion between 0 degrees and 10 degrees, warrants a 30 percent disability rating.  Ankylosis of the knee in flexion between 10 degrees and 20 degrees warrants a 40 percent disability rating.  Ankylosis of the knee in flexion between 20 degrees and 45 degrees warrants a 50 percent disability rating.  Extremely unfavorable ankylosis of the knee, in flexion at an angle of 45 degrees or more, warrants a 60 percent rating.  A 60 percent rating is the maximum schedular disability rating available under Diagnostic Code 5256.  38 C.F.R. § 4.71a.  Ankylosis is the immobility and consolidation of a joint.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).

Diagnostic Code 5257 contemplates "other impairment" of the knee including recurrent subluxation or lateral instability.  Under Diagnostic Code 5257, where impairment is severe, moderate or slight, disability evaluations of 30, 20, and 10 percent are assigned, respectively.  38 C.F.R. § 4.71a.  Diagnostic Code 5262 contemplates impairment of the tibia and fibula, assigning a 40 percent rating for nonunion of the tibia and fibula, and 10, 20, and 30 percent ratings for slight, moderate or marked knee or ankle disabilities.  Id.  The words "slight," "moderate," "severe," and "marked" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just" decisions.  38 C.F.R. § 4.6 (2016).

Diagnostic Codes 5258 and 5259 provide for disability ratings when semilunar cartilage is dislocated and/or removed.  38 C.F.R. § 4.71a.  Specifically, a 10 percent rating is assigned for symptomatic removal of semilunar cartilage, and a 20 percent rating is assigned for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  A 10 percent disability rating is assigned under Diagnostic Code 5263 when genu recurvatum is identified.  Id.

Increased Ratings for Right and Left Knee DJD

The Veteran is in receipt of a 10 percent rating each for the right and left knee DJD for the entire increased rating period on appeal based on traumatic arthritis and noncompensable limitation of motion with pain.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5260, 5261.  The Veteran generally contends that an increased disability rating in excess of 10 percent each is warranted for the right and left knee DJD.  

The most relevant evidence for this appeal consists of the Veteran's lay statements and the VA examination reports dated in September 2010, August 2013, and December 2016.  Copious VA treatment records note the Veteran's right and left knee treatment, but do not include detailed information relevant to the bilateral knee rating analysis under the applicable rating criteria.  Such evidence is located in the VA examination reports.

In September 2010, the Veteran underwent a VA examination of the knees.  There, the Veteran reported stiffness and swelling, popping and locking, and pain of the bilateral knees.  He also reported having flare-ups on a daily basis with activity.  The Veteran further reported difficulty climbing and descending stairs, as well as kneeling and squatting.  Upon physical examination, the VA examiner indicated that there was pain associated with range of motion with gravity and against resistance.  Active range of motion of the left knee was measured at 90 degrees of flexion and full extension.  Active range of motion of the right knee was measured at 85 degrees of flexion and full extension.  Repetitive range of motion (times three) caused some pain; however, the VA examiner did not note any additional loss of motion due to repetitive testing.  The VA examiner opined that additional limitation due to flare-ups could not be determined without resorting to mere speculation and explained that there was no discomfort or difficulty with range of motion testing.  The Board has considered the holding in Jones v. Shinseki, 23 Vet. App. 382 (2010), that, when a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate; but that a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Id. at 389-90.  The Board concludes that the VA examiner who provided the September 2010 VA medical opinion regarding functional loss due to flare-ups sufficiently explained the reason for the inability to provide an opinion as to additional functional loss without resorting to speculation.

The Veteran underwent another VA examination of the knees in August 2013.  At that time, the Veteran reported symptoms of anterior knee pain that was aggravated by prolonged weightbearing, walking, and related activities.  The Veteran also described additional symptoms of the right knee (buckling and slippage) and left knee (popping and locking).  Further, he explicitly reported that flare-ups do not impact the function of the knees.  Upon physical examination, flexion was measured at 115 degrees with pain, bilaterally.  Extension was measured at zero degrees without pain, bilaterally.  There was no additional limitation in range of motion with repetitive testing.  There was also no recurrent subluxation or dislocation.  

Pursuant to the October 2016 Board Remand, the Veteran was afforded another VA examination of the knees in December 2016.  There, the Veteran reported that he did not have flare-ups of the knee.  There was pain on weight-bearing, and while passive range of motion was not tested, as noted by the VA examiner, upon active range of motion testing, flexion of the right knee was measured at 90 degrees and extension was measured at zero degrees.  Although there was pain on flexion, the VA examiner indicated that the pain noted on examination did not result in or cause functional loss.  Flexion of the left knee was measured at 120 degrees and extension was measured at zero degrees.  There was no pain noted on examination of the left knee.  The VA examiner was able to perform repetitive use testing with at least three repetitions, and there no additional functional loss or range of motion loss after three repetitions.  Also, in this regard, although passive range of motion was not specifically measured, it is reasonable to assume that assisted (passive) range of motion would be less limiting than active motion, and therefore, the failure to measure passive motion is harmless error.

As noted above, the Veteran is in receipt of a 10 percent rating for each knee for painful arthritis that is productive of noncompensable limitation of motion, including due to pain, rated under Diagnostic Code 5003.  Assigning a separate rating under Diagnostic Code 5003 and Diagnostic Codes 5260 or 5261 would constitute pyramiding, as these diagnostic codes are rated based on limitation of motion, including limitation of motion caused by pain.  38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261-62 (the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition).  Further, the rating criteria under Diagnostic Code 5003 specifically directs that degenerative arthritis be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved, here, Diagnostic Codes 5260 and 5261 for limitation of flexion and extension of the knee.  See 38 C.F.R. § 4.71a.

As to limitation of flexion and extension under Diagnostic Codes 5260 and 5261, the Board does not find that increased disability ratings in excess of 10 percent are warranted for either painful limitation of flexion or extension of the knees, bilaterally.  Further, the Board does not find that it would be more favorable to separately rate the Veteran under both Diagnostic Code 5260 and Diagnostic Code 5261.  See VAOPGCPREC 9-2004 (a veteran may receive a rating for limitation in flexion only, limitation of extension only, or, if the 10 percent criteria are met for both limitations of flexion and extension, separate ratings for limitations in both flexion and extension under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension)).
Range of motion testing conducted throughout the course of this appeal regularly reflected that painful limitation of flexion was limited to, at worst, 90 degrees for the left knee, and 85 degrees for the right knee, and painful limitation of extension was limited to, at worst, zero degrees, bilaterally.  The Board has considered the Veteran's contentions of flare-ups of pain (particularly, during the September 2010 VA examination); however, even though the VA examiner at the September 2010 VA knee examination was unable to opine as to any additional loss of range of motion during a flare-up of pain without resorting to mere speculation, having reviewed all the evidence of record, including the medical evidence and the Veteran's own lay statements, the Board finds that the evidence does not reflect that, during a flare-up of pain, flexion would be limited to 30 degrees or less and/or extension would be limited to 15 degrees or less, to warrant a 20 percent disability rating for either knee.  

The Board notes that, per VAOPGCPREC 9-2004, it would be more favorable to the Veteran if the Board were able to grant separate, compensable (or higher) disability ratings for both painful limitation of flexion under Diagnostic Code 5260 and painful limitation of extension under Diagnostic Code 5261 for each knee.  This is explicitly not pyramiding.  See VAOPGCPREC 9-2004.  In order to warrant at least a 10 percent disability rating for painful limitation of flexion under Diagnostic Code 5260, flexion of the knees, bilaterally, would have to be limited to 45 degrees or less.  In order to warrant at least a 10 percent disability rating for painful limitation of extension under Diagnostic Code 5261, extension of the knees, bilaterally, would have to be limited to 10 degrees or more.  As discussed above, VA examination reports from September 2010, August 2013, and December 2016 reflect that, throughout the relevant period on appeal, the Veteran had painful limitation of flexion in the right knee of no worse than 85 degrees, and no worse than 90 degrees of flexion in the left knee.  In addition, bilaterally, the extension of the knees was no worse than zero degrees.  Even taking into account the evidence of record indicating that the Veteran experiences flare-ups of pain, the evidence of record does not reflect that such flare-ups are so severe as to result in an additional loss of 45 degrees of flexion of the left knee and additional loss of 40 degrees of flexion of the right knee, or an additional loss of 10 degrees of extension in the knees, bilaterally, which would be required for a finding that the Veteran was entitled to (four) separate disability ratings of 10 percent for each knee for both painful limitation of flexion and extension under Diagnostic Codes 5260 and 5261, respectively.  38 C.F.R. § 4.71a.  As the Veteran is not entitled to a separate compensable rating of 10 percent or greater for painful limitation flexion and extension of the knees, it would not be more favorable to the Veteran (or even permissible) to rate the bilateral knee DJD under both Diagnostic Code 5260 and Diagnostic Code 5261.  See VAOPGCPREC 9-2004.

In short, during the entire appeal period, the limitation of motion of the knees, bilaterally, did not more nearly approximate extension limited to 15 degrees or more, or flexion limited to 30 degrees or less, as needed for a 20 percent rating, even with consideration of the additional limitation due to pain and flare-ups.  The evidence also does not show both compensable (10 percent) limitation of extension (10 degrees) and compensable limitation of flexion (45 degrees) to warrant separate compensable ratings for both limitation of extension and limitation of flexion for both knees.  See VAOPGCPREC 09-04 (separate ratings may be awarded for compensable limitation of flexion and limitation of extension of the same knee joint).  Therefore, higher (increased) disability ratings in excess of 10 percent each for the right and left knee DJD is not warranted under either Diagnostic Codes 5260 or 5261 for limitation of extension and flexion.  38 C.F.R. § 4.71a.  

The Board has considered the Veteran's complaints of functional impairment with respect to difficulty walking, sitting, standing, climbing and descending stairs, kneeling, and squatting; these functional limitations have been considered under the rating criteria based on limitation of motion, to include as due to pain.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261; see also DeLuca, 8 Vet. App. at 202.  To alternatively consider this as evidence of pain throughout left and right knee range of motion still does not warrant a rating in excess of 10 percent for either knee, but would only raise an assertion of complete ankylosis due to pain with no movement whatsoever.  See 38 C.F.R. § 4.59.  The Court rejected such assertion in Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (rejecting veteran's contention that pain, even if experienced throughout the range of motion on examination, warrants a higher rating under the diagnostic codes providing ratings for limitation of motion).  Rather, it is the functional limitation, or the additional limitation of motion, caused by pain or the other DeLuca factors, that must be considered in determining whether a higher rating is warranted.  See Mitchell, 25 Vet. App. at 38-43 (explaining that, although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded).  In this case, the December 2016 VA examination report shows specific clinical findings that the Veteran had no ankylosis of either the left or right knee.

Stated another way, the DeLuca factors go to additional loss of function caused by limitation of motion due to pain, etcetera; however, in this case, for the entire appeal period, even with consideration of pain, the limitation of motion is only to a noncompensable degree.  The Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Mitchell at 32.  As such, for the entire increased rating period on appeal, the Veteran is already receiving the appropriate compensation (10 percent each for left and right knee DJD) for the extent of the limited motion, pain, and functional impairment based on the DeLuca factors derived from 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003.

Based on the above, the Board finds that the right and left knee DJD have not been manifested by symptomatology or findings more nearly approximating the criteria for increased ratings excess of 10 percent under Diagnostic Codes 5003, 5010, 5260, or 5261 at any time during the increased rating period on appeal.  The Board does not find evidence that the ratings assigned for the left and right knee DJD should be higher for any other separate period based on the facts found during the increased rating appeal period.  Instead, the evidence of record supports the conclusion that the Veteran is not entitled to additional compensation during any time within the period on appeal.  See Francisco, 7 Vet. App. at 58; Hart, 21 Vet. App. at 505.  For these reasons, the Board finds that a preponderance of the evidence is against increased ratings in excess of 10 percent each for left and right knee DJD.  Because the preponderance of the evidence is against the appeal, the benefit of the doubt doctrine is not for application, and the appeal must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Other Applicable Diagnostic Codes and Considerations

The Board finds that the weight of the lay and medical evidence of record demonstrates that a separate rating is not warranted at any point during the rating period on appeal under Diagnostic Code 5257 for the right knee as the weight of the evidence establishes that there was no recurrent subluxation or lateral instability of the right knee at any point during the appeal period.  38 C.F.R. § 4.71a.  A higher initial rating for left knee instability under Diagnostic Code 5257 is addressed in the appeal adjudicated below.  The Veteran has reported subjective symptoms of right knee instability at various times during the appeal period.  During the September 2010 VA examination, however, he reported that he did not have weakness or instability.  During both the August 2013 and December 2016 VA examinations, the Veteran reported subjective instability of the right knee.  However, objective testing in August 2013 for anterior, posterior, and medial-lateral instability revealed normal results and no objective instability.  In the December 2016 VA examination report, the VA examiner indicated that right knee stability testing could not be performed due to status post right knee surgery in October 2016 and the Veteran had not yet been officially released (to undergo such testing).  Even assuming, arguendo, that the Veteran has objective instability of the right knee, the August 2013 VA examiner opined that the Veteran's complaints of right knee instability are due to the non-service-connected right knee medial meniscus tear and are unrelated to the service-connected right knee DJD.  The August 2013 VA examiner based the opinion on a medical article indicating that patients with untreated meniscal tears can present weeks after the injury complaining of popping, locking, catching, and the knee "giving out," or may simply report a vague sense that the knee is not moving properly.
A report of subjective feeling of instability or giving out, even if credibly reported and found to have occurred is some lay evidence the Board has considered to be suggestive of instability, but does not establish actual recurrent subluxation or lateral instability.  Subluxation is "incomplete or partial dislocation."  Antonian v. Brown, 4 Vet. App. 179, 182 (1993) (nonprecedential decision citing Dorland's Illustrated Medical Dictionary 1599 (27th ed. 1988)); see also Pond v. West, 12 Vet. App. 341 (1999).  Instability is a "lack of steadiness or stability."  Dorland's Illustrated Medical Dictionary 958 (31st ed. 2007).  Functional instability is the "inability of a joint to maintain support during use."  Id.  In this case, the objective findings do not indicate that the Veteran has recurrent subluxation or objective right knee instability, and even if right knee instability is shown upon objective testing, the evidence indicates that the right knee instability is due to the non-service-connected right knee medial meniscus tear.  To the extent that feelings of giving way or functional instability are similar to pain, and limit the Veteran's lateral stepping, such symptoms have been rated under limitation of motion due to pain, to include as due to flare-ups of pain or weakness as discussed in detail above.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; see also DeLuca at 202.  

With respect to Diagnostic Codes 5258 and 5259 for dislocated and/or removed semilunar cartilage, the Board notes that the Veteran has meniscal (semilunar cartilage) tear of the right and left knees, including symptoms of locking and effusion into the knee joints, that resulted in partial removal (meniscectomy) of the semilunar cartilage (meniscus) of the right knee.  See August 2014 VA Treatment Record of Right Knee MRI and April 2016 VA Treatment Record of Left Knee MRI; see also December 2016 VA Examination Report.  Significantly, both the August 2013 VA examiner and December 2016 VA examiner opined that the meniscal tear is not caused by, related to, or aggravated beyond its natural progression by, the service-connected right and left knee DJD.  Both VA examiners explained that meniscal injuries of the knee are common, acute meniscal tears occur most often from twisting injuries, and chronic degenerative tears occur in older patients and can occur with minimal twisting or stress and with minimal or no trauma.

Regardless, the Veteran may not be assigned separate ratings under both Diagnostic Code 5003 and Diagnostic Code 5258.  The Veteran's bilateral knee disability has been manifested by joint "locking," painful motion, effusion, and osteoarthritis.  Both Diagnostic Codes (5003 and 5258) overlap in ratings based on pain and locking as forms of limitation of motion; therefore, assigning separate ratings under both Diagnostic Code 5003 and Diagnostic Code 5258 would violate the prohibition against pyramiding.  38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261.  

Similarly, In VAOPGCPREC 9-98, General Counsel considered a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, and osteoarthritis established by X-rays.  For the purposes of the hypothetical, it was assumed that the knee disability rated under Diagnostic Code 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel interpreted that, where a Diagnostic Code 5259 disability did not involve limitation of motion, a separate rating under Diagnostic Code 5003, in light of 38 C.F.R. §§ 4.40, 4.45, 4.59, may be warranted.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).   

The VA General Counsel opinion did not interpret that ratings could be assigned for both Diagnostic Codes 5003 and 5259 in all cases.  The General Counsel further interpreted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, and that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion; therefore, if the knee disability rated under Diagnostic Code 5259 does involve limitation of motion, then to assign a separate rating under Diagnostic Code 5003 would violate the rules against pyramiding because the symptomatology contemplated by the different rating criteria would overlap with respect to limitation of motion.

While the Veteran's knee disability has been manifested by painful limitation of motion, joint "locking," and swelling (effusion) into the joint, the evidence of record does not reflect that the Veteran's service-connected bilateral knee DJD has been manifested by dislocation or removal of the right and left meniscus (semilunar cartilage).  As discussed above, the meniscal tears are not caused by, related to, or aggravated beyond their natural progression by the service-connected right and left knee DJD.  The Board finds that the functional impairment caused by the pain on movement, locking, and swelling is contemplated by the 10 percent rating currently assigned under Diagnostic Code 5003 for each of the right and left knee DJD.  See also DeLuca at 204-07, 38 C.F.R. §§ 4.40, 4.45, 4.59.  Diagnostic Code 5003 specifically provides a 10 percent disability rating on the basis of painful arthritis and noncompensable limitation of motion caused by pain; therefore, the joint "locking" manifestations, in that they represent limitation of motion in extension associated with the service-connected right and left knee DJD, are contemplated by the rating criteria under Diagnostic Code 5003.  38 C.F.R. § 4.71a.  As the weight of the evidence reflects that the Veteran's right and left knee DJD does not involve a meniscus tear or dislocation of the semilunar cartilage resulting in meniscectomy (i.e., the non-service-connected meniscal tear and resultant right knee meniscectomy are not associated with the service-connected right and left knee DJD), and the rating criteria under Diagnostic Code 5003 encompass the Veteran's other knee symptomatology of painful motion, swelling, and joint "locking," the Board finds that a separate or alternate rating under either Diagnostic Code 5258 or Diagnostic Code 5259 is not warranted for any part of the appeal period.   

The Board has additionally considered other diagnostic codes to provide the Veteran with the most beneficial disability rating for the left and right knee DJD.  See Schafrath, 1 Vet. App. at 595.  In this regard, because the weight of the lay and medical evidence is against a finding of left or right knee ankylosis, impairment of the tibia and fibula by malunion or nonunion, or genu recurvatum, the criteria of Diagnostic Codes 5256, 5262, and 5263 do not apply for the entire appeal period.  38 C.F.R. § 4.71a.  Further, the evidence reflects that the Veteran has not undergone left or right knee replacement, and Diagnostic Code 5055 is also inapplicable.  

The Board notes that the Veteran underwent an arthroscopy with partial medial and lateral meniscectomies in October 2016 for repair of a medial meniscus tear.  Under 38 C.F.R. § 4.29, a temporary total disability rating will be assigned when it is established that one or more service-connected disabilities has required hospital treatment in a VA or an approved hospital for a period in excess of 21 days or hospital observation at VA expense for a service-connected disability for a period in excess of 21 days.  Under 38 C.F.R. § 4.30(a), temporary total ratings will be assigned from the date of hospital admission and continue for one, two, or three months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.

In this case, while the Veteran has already been afforded a temporary total rating (100 percent) from May 17, 2012 to July 1, 2012 based on the need for convalescence following a surgical procedure of the right knee in May 2012, as discussed in detail above, the right knee meniscal tear is not service connected and is not associated with the service-connected right knee DJD.  Temporary total ratings under 38 C.F.R. §§ 4.29 and 4.30 are only awarded for surgeries or treatment pertaining to a service-connected disability.  Because the Veteran is not service connected for right knee meniscal tear and the right knee meniscal tear is not associated with the service-connected right knee DJD, a temporary total rating based on convalescence for the October 2016 right knee surgery is not warranted as a matter of law due to a lack of legal merit.

Initial Rating for Left Knee Instability

In the November 2010 rating decision on appeal, the RO granted service connection for instability of the left knee and assigned a disability rating of 10 percent; the Veteran contends that the left knee instability is worse than contemplated by the 10 percent initial rating.  After a review of all the evidence of record, lay and medical, the Board finds that, for the entire relevant (initial) rating period on appeal, the symptomatology and impairment of the Veteran's service-connected left knee instability has not manifested as moderate or severe instability.

The Veteran underwent a VA examination of the knees in September 2010.  At that time, the Veteran explicitly reported that there was no weakness or instability of the knees.  Upon objective testing, the VA examiner indicated that the left knee joint was stable.  In a November 2010 VA treatment record, the treating physician indicated that there was slight medial instability of the left knee.  

In an August 2013 VA examination report, the VA examiner noted the Veteran's subjective complaint of left knee instability; however, the VA examiner explicitly indicated that objective physical exam findings revealed no evidence of right or left knee instability.  Pursuant to the October 2016 Board Remand, the Veteran was afforded another VA examination of the knees.  At that time, joint stability testing of the left knee was performed and upon objective testing, the VA examiner indicated that there was no left joint instability.  

As noted above, a rating in excess of 10 percent (20 percent) under Diagnostic Code 5257 requires "moderate" symptoms of instability.  Throughout the vast majority of the rating period on appeal, the evidence reflects that, while the Veteran subjectively complained of left knee instability, during multiple VA examinations, instability was not found by the VA examiners upon objective testing.  Indeed, when instability was objectively measured by the VA examiners at the August 2013 and October 2016 VA knee examinations, all tests to measure instability (anterior, posterior, and medial-lateral) were "normal."  The only VA treatment record (in November 2010) indicating left knee instability was described as no more than "slight."

As such, the Board finds that the left knee instability has not been manifested by symptomatology or findings more nearly approximating the criteria for an initial rating excess of 10 percent under Diagnostic Code 5257 at any time during the initial rating period on appeal.  The Board does not find evidence that the initial rating assigned for the left knee instability should be higher for any other separate period based on the facts found during the initial appeal period from November 1, 2010.  Instead, the evidence of record supports the conclusion that the Veteran is not entitled to additional compensation during any time within the period on appeal.  See Fenderson, 12 Vet. App. at 126.  For these reasons, the Board finds that a preponderance of the evidence is against an initial rating in excess of 10 percent from November 1, 2010 for instability of the left knee.  Because the preponderance of the evidence is against the appeal, the benefit of the doubt doctrine is not for application, and the appeal must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2016); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

Regarding the first step of the extraschedular analysis, the Veteran's right and left knee disabilities (right knee DJD, left knee DJD, and left knee instability) have manifested primarily as traumatic arthritis with symptoms of pain, locking and effusion, instability, giving way, painful limitation of motion, stiffness, weakness, swelling, and popping.  The scheduler rating criteria specifically contemplate such symptomatology, findings, and functional limitations.  38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5258, 5260, 5261; DeLuca at 202.

Further, any functional limitations imposed by the Veteran's right and left knee disabilities, which includes difficulty walking, sitting, standing, climbing and descending stairs, kneeling, and squatting, are primarily the result of the right and left knee pain or instability or weakness; therefore, consistent with DeLuca, the effects of the Veteran's bilateral knee pain or instability and associated limitations on occupational and daily life are specifically contemplated by the schedular criteria.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the symptoms and resulting functional impairment reported by the Veteran regarding the service-connected right and left knee DJD and left knee instability are either specifically contemplated by the criteria discussed above, including symptoms "like or similar to" the rating criteria, or the symptoms do not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization.  In the absence of exceptional factors associated with right and left knee DJD and left knee instability, the Board finds that the criteria for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, while the Veteran is service connected for other disabilities, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  In this case, while the Veteran is retired, the evidence does not suggest and neither the Veteran nor the representative has asserted or contended that the Veteran is unemployable due to the service-connected right or left knee disabilities.  As such, the holding in Rice is inapplicable because the evidence of record contains no indication that the Veteran has been rendered unemployable by the service-connected right or left knee disabilities.  For these reasons, the issue of a TDIU is not raised by the Veteran or evidence of record; that issue is not before the Board at this time and no further action is required.


ORDER

Service connection for tinnitus is granted.

An increased disability rating in excess of 10 percent for right knee DJD is denied.

An increased disability rating in excess of 10 percent for left knee DJD is denied.

An initial disability rating in excess of 10 percent for left knee instability is denied.



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


